UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2011 000-53705 (Commission File Number) COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas 78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No The aggregate market value of the registrant’s common equity held by non-affiliates of the registrant at June 30, 2011, based on the $0.07 per share closing price for the registrant’s common stock on the OTC Bulletin Board, was $4,770,688. The number of shares of the registrant’s common stock outstanding as of May 11, 2012 was 148,401,688. DOCUMENTS INCORPORATED BY REFERENCE: None. EXPLANATORY NOTE This amendment to the Annual Report on Form 10-K of COPsync, Inc., for the fiscal year ended December 31, 2011, as filed on May 15, 2012 (the “Form 10-K”), is being filed for the purpose of including the report of our auditors for the year ended December 31, 2010 in our financial statements.This amendment also includes (i) currently dated consents of our auditors to the use of their reports in the Form 10-K and tothe incorporation by reference in our previously filed Registration Statement on Form S-8 of their reports appearing in the Form 10-K and (ii) currently dated certifications from each of our Chief Executive Officer and our Chief Financial Officer, as required by Rule 12b-15 of the Securities Exchange Act of 1934, as amended, for amendments to an Annual Report on Form 10-K.The remainder of our Form 10-K is not reproduced in this amendment, and except as specifically stated in this amendment does not modify or update the original Form 10-K or reflect events occurring after the filing of the original Form 10-K other than to reflect the revisions described above. PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)The following documents are filed as part of this Report: (1)Financial Statements: Page Report of Independent Registered Public Accounting Firm (2011) F–2 Report of Independent Registered Public Accounting Firm (2010) F–3 Balance Sheets F-4 Statements of Operations F-6 Statements of Stockholders’ Equity (Deficit) F-7 Statements of Cash Flows F-9 Notes to the Financial Statements F-11 (b)Exhibits: See Index to Exhibits. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No. 1 on Form 10-K/A to the registrant’s annual report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. COPSYNC, INC. Date: October 11, 2012 By: /s/Ronald A. Woessner Ronald A. Woessner Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description Amended and Restated Certificate of Incorporation filed on September 2, 2009 (Incorporated by reference to registrant’s Quarterly Report on Form 10-Q filed with the Commission on November 20, 2009). Certificate of Designations of Series B Convertible Preferred Stock filed on October 14, 2009 (Incorporated by reference to the registrant’s Current Report on Form 8-K filed with the Commission on October 20, 2009). Bylaws (Incorporated by reference to registrants Registration Statement on Form SB-2 (Registration No. 333-140320)). Form of Common Stock Certificate (Incorporated by reference to registrant’s Registration Statement on Form SB-2 (Registration No. 333-140320)). Form of Warrant, dated as of October 14, 2009, issued by registrant to the investors in its Series B Preferred Stock (Incorporated by reference to the registrant’s Current Report on Form 8-K filed with the Commission on October 20, 2009). Investors’ Rights Agreement, dated as of October 14, 2009, by and among registrant and the investors in its Series B Preferred Stock (excluding exhibits) (Incorporated by reference to the registrant’s Current Report on Form 8-K filed with the Commission on October 20, 2009). Amended and Restated Executive Employment Agreement, dated April 29, 2009, by and between Russell D. Chaney and registrant (Incorporated by reference to the registrant’s Quarterly Report on Form 10-Q filed with the Commission on November 20, 2009) Amended and Restated Executive Employment Agreement, dated April 29, 2009, by and between J. Shane Rapp and registrant (Incorporated by reference to the registrant’s Quarterly Report on Form 10-Q filed with the Commission on November 20, 2009) Stock Restriction Agreement, dated as of August 27, 2010, by and between Ronald A. Woessner and registrant.(Incorporated by reference to the registrant’s Annual Report on Form 10-K filed with the Commission on April 15, 2011). Form of Indemnification Agreement, dated as of October 14, 2009, by and between registrant and its officers and directors (Incorporated by reference to the registrant’s Current Report on Form 8-K filed with the Commission on October 20, 2009). Registrant’s 2009 Long-Term Incentive Plan (Incorporated by reference to registrant’s Registration Statement on Form S-8 (Registration No. 333-161882)). Form of Warrant, issued by the registrant to certain investors (Incorporated by reference to the registrant’s Current Report on Form 8-K filed with the Commission on April 6, 2011). Form of Convertible Note, issued by the registrant to certain investors (Incorporated by reference to the registrant’s Current Report on Form 8-k filed with the Commission on April 6, 2011). 23.1* Consent of Independent Registered Public Accounting Firm 23.2* Consent of Morrill & Associates, LLC 23.3* Consent of Morrill & Associates, LLC 31.1* Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer. 31.2* Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer. 32* Section 1350 Certifications. * Filed herewith. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F–2 Report of Independent Registered Public Accounting Firm F–3 Balance Sheets F-4 Statements of Operations F-6 Statements of Stockholders’ Equity (Deficit) F-7 Statements of Cash Flows F-9 Notes to the Financial Statements F-11 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of COPsync, Inc. We have audited the accompanying balance sheet of COPsync, Inc. as of December 31, 2011, and the related statement of operations, stockholders’ equity, and cash flows for year ended December 31, 2011. COPsync, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits.The financial statements of COPsync, Inc. as of and for the year ended December 31, 2010 were audited by other auditors whose report dated April 15, 2011 expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of COPsync, Inc. as of December 31, 2011, and the results of its operations and its cash flows for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ PMB Helin Donovan, LLP Dallas, TX May 15, 2012 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders COPsync, Inc. Canyon Lake, TX We have audited the accompanying balance sheet of COPsync, Inc. as of December 31, 2010 and the related statement of operations, stockholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of COPsync, Inc. as of December 31, 2010 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Morrill & Associates Morrill & Associates, LLC Clinton, Utah April 15, 2011 F-3 COPSYNC, INC. Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Debt issuance costs, net - Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. F-4 COPSYNC, INC. Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) December 31, December 31, CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued settlement costs - Deferred revenues Convertible notes payable - Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Convertible notes payable Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 400,000 shares authorized; 375,000 shares issued and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 148,251,688 and 130,106,113 shares issued and outstanding, respectively Common stock to be issued, 2,459,061 and 2,175,000 shares, respectively Common stock warrants to be issued Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-5 COPSYNC, INC. Statements of Operations For the Years Ended December 31, REVENUES Hardware, installation and other revenues $ $ Software license/subscriptions revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscriptions - Amortization of capitalized licensing costs Impairment on capitalized licensing costs (Note 3) Total Cost of Revenues GROSS PROFIT (LOSS) ) OPERATING EXPENSES Depreciation and amortization Professional fees Salaries and wages Rent Other general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income Gain on settlement of debt Gain on asset disposals Interest expense ) ) Induced conversion expense - ) Impairment on investment - ) Total Other Income (Expense) NET LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) Series B preferred stock dividend ) ) Cost of Series B warrants extension ) - NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these financial statements. F-6 COPSYNC, INC Statements of Stockholders' Equity (Deficit) For the year ended December 31, 2011 and 2010 Preferred Stock A Preferred Stock B Common Stock Common Stock To Be Common Stock Warrants To Be Treasury Additional Paid-in Accumulated Total Shareholder Equity Shares Amount Shares Amount Shares Amount Issued Issued Stock Capital Deficit (Deficit) Balance, January 1, 2010 $
